CUSIP No.G57279104 Page1 of 9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* Luxoft Holding, Inc. (Name of Issuer) Class A Ordinary Shares (Title of Class of Securities) Class A Ordinary Shares: G57279104 (CUSIP Number) June 12, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this schedule is filed: ¨Rule 13d-1(b) ¨Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reportingperson’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. This filing constitutes Amendment No.2 of the previously filed Schedule 13G by IBS Group Holding Limited and an initial filing on Schedule 13G by Awosting Ltd. and Codeffroy Ltd. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.G57279104 Page2 of 9 1NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) IBS Group Holding Limited 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) o (b) o 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Isle of Man NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 0 6SHARED VOTING POWER 7SOLE DISPOSITIVE POWER 0 8SHARED DISPOSITIVE POWER 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions)o 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 41% (1)(2) 12TYPE OF REPORTING PERSON CO (1) Includes 12,417,582 Class B Ordinary Shares and 689,697 Class A Ordinary Shares each held indirectly by IBS Group Holding Limited through its wholly owned subsidiaries Awosting Ltd. and Codeffroy Ltd.The rights of the holders of Class A Ordinary Shares and Class B Ordinary Shares are identical, including dividend and liquidation rights, except with respect to voting and conversion. Each Class A Ordinary Share is entitled to one vote per share.Each Class B Ordinary Share is entitled to 10 votes per share and it is convertible at any time into one Class A Ordinary Share. (2) Assumes conversion of all such reporting person's Class B Ordinary Shares into Class A Ordinary Shares. CUSIP No.G57279104 Page3 of 9 1NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Awosting Ltd. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) o (b) o 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 0 6SHARED VOTING POWER 7SOLE DISPOSITIVE POWER 0 8SHARED DISPOSITIVE POWER 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions)o 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 33.8% (1)(2) 12TYPE OF REPORTING PERSON CO (1) Includes 9,337,100 Class B Ordinary Shares and 434,028 Class A Ordinary Shares each held directly by Awosting Ltd.Awosting Ltd. is a wholly owned subsidiary of IBG Group Holding Limited. The rights of the holders of Class A Ordinary Shares and Class B Ordinary Shares are identical, including dividend and liquidation rights, except with respect to voting and conversion. Each Class A Ordinary Share is entitled to one vote per share.Each Class B Ordinary Share is entitled to 10 votes per share and it is convertible at any time into one Class A Ordinary Share. (2) Assumes conversion of all such reporting person's Class B Ordinary Shares into Class A Ordinary Shares. CUSIP No.G57279104 Page4 of 9 1NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Codeffroy Ltd. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) o (b) o 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 0 6SHARED VOTING POWER 7SOLE DISPOSITIVE POWER 0 8SHARED DISPOSITIVE POWER 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions)o 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 14.7% (1)(2) 12TYPE OF REPORTING PERSON CO (1) Includes 3,080,482 Class B Ordinary Shares and 255,669 Class A Ordinary Shares each held directly by Codeffroy Ltd.Codeffroy Ltd. is a wholly owned subsidiary of IBS Group Holding Limited. The rights of the holders of Class A Ordinary Shares and Class B Ordinary Shares are identical, including dividend and liquidation rights, except with respect to voting and conversion. Each Class A Ordinary Share is entitled to one vote per share.Each Class B Ordinary Share is entitled to 10 votes per share and it is convertible at any time into one Class A Ordinary Share. (2) Assumes conversion of all such reporting person's Class B Ordinary Shares into Class A Ordinary Shares. CUSIP No.G57279104 Page5 of 9 Item 1. (a) Name of Issuer: Luxoft Holding, Inc (b) Address of Issuer’s Principal Executive Offices: Akara Building 24 De Castro Street Wickhams Cay 1 Road Town, Tortola British Virgin Islands Item 2. (a) Name of Person Filing: IBS Group Holding Limited Awosting Ltd. Codeffroy Ltd. (b) Address of Principal Business Office: c/o IBS Group Holding Limited Kissack Court 29 Parliament Street Ramsey, IM8 1AT Isle of Man (c) Citizenship: IBS Group Holding Limited: Isle of Man Awosting Ltd.:British Virgin Islands Codeffroy Ltd.: British Virgin Islands (d) Title of Class of Securities: Class A Ordinary Shares (e) CUSIP Number: Class A Ordinary Shares: G57279104 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) £ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) £ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) £ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) £ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) £ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (f) £ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F). (g) £ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) £ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). CUSIP No.G57279104 Page6 of 9 (i) £ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j) £ Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership. Provide the following information regarding the aggregate number and percent of the class of securities of the issuer identified in Item 1. Pursuant to rule 13d-3(d)(1), all Class B Ordinary Shares (which are convertible into Class A Ordinary Shares) held by the reporting persons were deemed to be converted for the purpose of (i) determining the aggregate amount of Class A Ordinary Shares beneficially owned by the reporting person and (ii) calculating the percentages of the Class A Ordinary Shares owned by such persons.Consequently, all Class A Ordinary Shares amounts and percentages are inclusive, where applicable, of the Class B Ordinary Share amounts and percentages set forth herein. The percentages of ownership set forth below are based on 19,556,555 shares of Class A Ordinary Shares and 13,336,022 shares of Class B Ordinary Shares outstanding as of June 10, 2015 as reported by the Issuer to the reporting persons. IBS Group Holding Limited (a) Amount Beneficially Owned: See the responses to Item 9 on page 2. (b) Percent of class: See the responses to Item 11 on page 2. (c) Number of Shares as to which the person has (i) Sole power to vote or to direct the vote See the responses to Item 5 on page 2. (ii) Shared power to vote or to direct the vote See the responses to Item 6 on page 2. (iii) Sole power to dispose or to direct the disposition of See the responses to Item 7 on page 2. (iv) Shared power to dispose or to direct the disposition See the responses to Item 8 on page 2. Awosting Ltd. (a) Amount Beneficially Owned: See the responses to Item 9 on page 3. (b) Percent of class: See the responses to Item 11 on page 3. (c) Number of Shares as to which the person has (i) Sole power to vote or to direct the vote See the responses to Item 5 on page 3. (ii) Shared power to vote or to direct the vote See the responses to Item 6 on page 3. CUSIP No.G57279104 Page7 of 9 (iii) Sole power to dispose or to direct the disposition of See the responses to Item 7 on page 3. (iv) Shared power to dispose or to direct the disposition See the responses to Item 8 on page 3. Codeffroy Ltd. (a) Amount Beneficially Owned: See the responses to Item 9 on page 4. (b) Percent of class: See the responses to Item 11 on page 4. (c) Number of Shares as to which the person has (i) Sole power to vote or to direct the vote See the responses to Item 5 on page 4. (ii) Shared power to vote or to direct the vote See the responses to Item 6 on page 4. (iii) Sole power to dispose or to direct the disposition of See the responses to Item 7 on page 4. (iv) Shared power to dispose or to direct the disposition See the responses to Item 8 on page 4. Item 5. Ownership of Five Percent or Less of a Class. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of a Group. Not applicable. Item 10. Certification. Not applicable. CUSIP No.G57279104 Page8 of 9 After reasonable inquiry and to the best of my knowledge and believe, I certify that the information set forth in this statement is true, complete and correct. Dated: June22 , 2015 IBS Group Holding Limited By: /s/ Glen Granovsky Name: Glen Granovsky Title: Director Awosting Ltd. By:/s/ Glen Granovsky Name: Glen Granovsky Title:Director Codeffroy Ltd. By:/s/ Glen Granovsky Name: Glen Granovsky Title:Director
